Homeowner Ledger
Homeowner: Santiago Suazo, Ramon Marcial
Unit Name: 1635
Unit Address: 1635 Station Park Drive Grayslake, IL 60030
Association: Village Station Homeowner Area Association
Status: Current
Dues: 221.18
Date                    Payer                          Description                                        Charges    Payments    Balance
Starting Balance                                                                                                                      0.00
12/15/2020              Ramon Marcial                  Payment                                                            0.24       -0.24
01/01/2021                                             Assessment - January 2021                            221.18                 220.94
02/01/2021                                             Assessment - February 2021                           221.18                 442.12
02/11/2021                                             Late Fee Income - Late Fee for Feb 2021               25.00                 467.12
03/01/2021                                             Assessment - March 2021                              221.18                 688.30
03/02/2021              Ramon Marcial                  Payment (Reference #66246140) CC Pymt                            300.00     388.30
03/02/2021              Ramon Marcial                  Payment (Reference #66246317) CC Pymt                            200.00     188.30
04/01/2021                                             Assessment - April 2021                              221.18                 409.48
04/11/2021                                             Late Fee Income - Late Fee for Apr 2021               25.00                 434.48
05/01/2021                                             Assessment - May 2021                                221.18                 655.66
05/11/2021                                             Late Fee Income - Late Fee for May 2021               25.00                 680.66
06/01/2021                                             Assessment - June 2021                               221.18                 901.84
06/02/2021              Ramon Marcial                  Payment (Reference #68958369) CC Pymt                            225.00     676.84
07/01/2021                                             Assessment - July 2021                               221.18                 898.02
07/11/2021                                             Late Fee Income - Late Fee for Jul 2021               25.00                 923.02
08/01/2021                                             Assessment - August 2021                             221.18                1,144.20
08/11/2021                                             Late Fee Income - Late Fee for Aug 2021               25.00                1,169.20
09/01/2021                                             Assessment - September 2021                          221.18                1,390.38



Total                                        ACCOUNT BALANCE                               $ 1,390.38                             1,390.38


                                             LEGAL INVOICE 1421211                         $     106.00

                                             LEGAL MOTION TO MODIFY STAY                   $     850.00

                                             LEGAL FILING FEE                              $     181.00

                                                                        TOTAL              $ 2,827.38




Created on 09/07/2021                                                                                                              Page 1
